DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 22 April 2021 for the application filed 13 July 2018. Claims 1, 3, and 7-16 are pending:
Claims 2 and 4-6 have been canceled;
Claims 7-16 have been withdrawn without traverse in the reply filed 04 May 2020; and
Claims 1, 3, 7, and 8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2016-0005394 filed 15 January 2016) under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2017/012395 filed 31 October 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Please note the added 35 USC 112(b) rejection.
Applicant’s amendments and arguments filed 22 April 2021 have been fully considered but are not persuasive.
time-based sequential order based on set unit fractionation intervals… wherein the respective fraction storage loop utilized is determined based [on] the predetermined unit fractionation interval” (emphases added, pg. 13-14). Further, Applicant states that “the device of the present application builds fractions based solely on the time interval in which the injected sample elutes and not through a substantive detection and analysis of the eluted sample” as disclosed by the prior art (pg. 14-15). Even further, Applicant reiterates “the present device fractionates a sample solely based on the respective time interval in which the user has set with respect to the number of fractions desired and the unit supply time” (emphases added, pg. 16, middle). Finally, Applicant states that YAMASHITA operates distribution valves based on detector signals, i.e., the detector signals actuate the distribution valves, and therefore, YAMASHITA requires a device having a detector as a critical component, unlike the claimed invention (pg. 17). Accordingly, Applicant argues the 35 USC 103 rejection based on YAMASHITA and ITO should be withdrawn.
The Examiner respectfully disagrees.
First, the Examiner will note that the invention is directed toward an apparatus device, not a method by which the apparatus device is used. As such, only limitations directed toward structure, i.e., including those directly claimed and indirectly claimed by functional limitations, are considered for patentability. As indicated in the interview on 08 April 2021, the means/intended means by which the claimed device/apparatus are used are not considered for patentability unless such means/intended means are shown to significantly modify the structure of the claimed device/apparatus. If Applicant wishes to pursue such means/intended means by which the inventive device/apparatus are used, Applicant may file a divisional application with such method/process claims.
The claimed invention is directed toward a device and not toward the use or operation of a device. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Further, claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clauses in question are optional and do not limit the claim. The clauses express the intended uses of the claimed structural elements and thereby, do not further limit the claim (MPEP §2111.04).
In particular, YAMASHITA and ITO teach all claimed structural components (i.e., sample supply module, sample fractionation module, and associated valves, ports, pumps, and injectors). As explained, patentability of inventive devices or apparatuses is determined based on claimed structural limitations or functional limitations that impart implied structure. While functional limitations of claimed devices may certainly affect, alter or limit the structure of an inventive device or apparatus, this is not the case for the present invention.
As claimed, the invention broadly requires a sample preparation device that includes a sample supply module and a sample fractionation module. The cited functional limitations, i.e., (listed below in quotations):
(a device) “for fractionation and concatenation of samples in a time-based sequential order based on set unit fractionation intervals”;
(the sample supply module) “continuously supplies the sample fractionation module with the separated sample”;
(the sample fractionation module) “sets a plurality of unit sample supply times…”;
(the sample fractionation module) “sets a plurality of unit fractionation intervals…”;
(the sample fractionation module) “non-contiguously concatenates and stores the separated sample…”;
(a plurality of fraction storage loops) that “concatenate and store the separated sample supplied during the corresponding unit fractionation intervals… in a time-based sequential order”; and
(the sample supply module) “receive[s] the sample supplied from the first sample supply valve and supply the sample to the first fractionation valve”; and
are associated with claimed structure (as indicated in parentheticals) disclosed or suggested by YAMASHITA and ITO. These functional limitations do not suggest or imply any additional structure to the associated structure already claimed. Therefore, these functional limitations do not further limit the claim and are not accorded any patentable weight.
	Furthermore, the limitations
“the sample is stored in the sample storage loop”;
“the first solvent is injected into the sample storage loop to supply the sample to the second sample supply valve”; and
the separated sample “is supplied to the first fractionation valve”
are directed toward articles or materials worked upon, e.g., sample, solvent, and separated sample, respectively, by the claimed structure, e.g., sample storage loop, injection mechanism, and a supplying mechanism, respectively. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	All other arguments have been indirectly addressed.

Claim Interpretation
	The claims recite the term “non-contiguous”. Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. 
However, the specification does not provide an explicit definition for this term. Because this is not a widely used term in the art, the Examiner has relied on the ordinary and customary meaning of “noncontiguous” provided by Merriam Webster, i.e., “not adjoining along a boundary or consisting of parts that adjoin”. The Examiner has also relied on the ordinary and customary meaning of “contiguous” provided by Merriam-Webster, i.e., “next or near in time or sequence” or “touching or connected throughout in an unbroken sequence”, which are the more appropriate definitions based on the context of the present invention. Thus, for the purposes of prosecution, the Examiner interprets the use of “non-contiguous” to indicate that the claimed device concatenates and stores the separated sample in a broken sequence or not next or not near in time nor in sequence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3¸ there is insufficient antecedent basis for “[t]he non-contiguous sample fractionating and concatenating device according to claim 1”. The Examiner will assume Applicant is referencing “[a] device for fractionation and concatenation of samples”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMASHITA et al. (US PGPub 2008/0044309 A1) in view of ITO et al. (US PGPub 2015/0308986 A1).
Regarding Claim 1, YAMASHITA discloses a liquid chromatograph that captures and concentrates sample fractions prior to downstream analyses (i.e., a device for fractionation and concatenation of samples; p0006-0007). The chromatograph comprises an auto-sampler/sample injection portion 16 that interacts with solvent 4a, water 4b, diluent 6a, and carrier 6b via liquid pumps 2a and 2b through switching valve 12 to supply a mobile phase to the first analysis column 18 and a switching valve 22 (i.e., collectively, a sample supply module; p0051-0052; FIG. 1). Eluted fractions are directed to a fractionation flow path 24 (i.e., a sample fractionation module connected to the sample supply module), which comprises a plurality of flow paths having isolation portions 25a to 25e therein between two distribution valves 26a and 26b (p0057). As a sample is eluted from the first analysis column 18, a detector 20 detects each passing fraction and separates the fractions into the appropriate isolation portion 25a to 25e by operating the distribution valves 25a and 25b (p0070).
	YAMASHITA further discloses the fractionation flow path 24 comprises a distribution valve 26a connected to switching valve 22 and auto-sampler 16 and first analysis column 18 (i.e., a first fractionation valve connected to the sample supply module into which the separated sample is introduced; p0057), isolation portions 25a to 25e, and another distribution valve 26b (i.e., a second fractionation valve provided adjacent to the first fractionation valve and a plurality of fraction storage loops… each having one end connected to the first fractionation valve and the other end connected to the second fractionation valve; p0057; FIG. 1). YAMASHITA further discloses any number of isolation portions can be provided (p0057).
YAMASHITA further discloses the chromatograph comprises an auto-sampler/sample injection portion 16 that interacts with solvent 4a, water 4b, diluent 6a, and carrier 6b via liquid pumps 2a and 2b through switching valve 12 (i.e., wherein the sample supply module includes a first sample supply valve to which a first pump and a sample injector are… connected, wherein the first pump supplies a first solvent; a first sample supply valve to which a first pump is directly connected) to supply a mobile phase to the first analysis column 18 and a switching valve 22 (i.e., a second sample supply valve connected to the first sample supply valve to receive the sample supplied from the first sample supply valve and supply the sample to the first fractionation valve; p0051-0052; FIG. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The claimed functional limitations “which separates and supplies a sample to be analyzed” and “continuously supplies the sample fractionation module with the separated sample” are directed toward intended uses of the claimed sample supply module. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). YAMASHITA discloses a sample supply module (as indicated earlier) capable of separating and supplying a sample to be analyzed (e.g., the operation of the column 18 and switching valve 22 separates and supplies a sample, respectively) and further discloses that eluted fractions are directed to the fractionation flow path. Furthermore, these functional limitations do not require (explicitly or implied) any additional structural limitations and therefore have no patentable weight in the claimed inventive device.
	The claimed functional limitations “sets a plurality of unit sample supply times…”, “sets a plurality of unit fractionation intervals…”, and “non-contiguously concatenates and stores the separated sample supplied…” are directed toward intended uses of the claimed sample fractionation module. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). YAMASHITA discloses that the liquid chromatograph fractionates and holds in an isolation portion a component detected by the first detection device, then sends the held component to a downstream analysis column (p0006). This act of “holding” interrupts the overall process implying a non-contiguous operation, i.e., “in a broken sequence”, between fractionation and concatenation. Furthermore, these 
	The limitation “a plurality of fraction storage loops provided corresponding to a number of the plurality of unit fractionation intervals within the unit sample supply time” is directed toward a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). Because YAMASHITA discloses any number of isolation portions 25 can be provided, one of ordinary skill in the art would find it obvious to provide a sufficient number that would cover the claimed plurality of unit fractionation intervals within the unit sample supply time.
The claimed functional limitation “to concatentate and store the separated sample supplied during the corresponding unit fractionating intervals within each of the unit sample supply times in a time-based sequential order” is directed toward an intended use of the plurality of fraction storage loops. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). YAMASHITA clearly discloses a sample fractionation module capable of fractionating and concatenating a plurality of fractions from a sample into separate isolation portions 25a to 25e.
YAMASHITA is deficient in disclosing the claimed first sample supply valve and sample injector are directly connected. However, while the auto-sampler/sample injection portion 16 is not directly connected to the switching valve 12 (instead, sample injection portion 16 is indirectly connected to valve 12 through mixer 14), the taught chromatograph system would necessarily function and operate as intended by the claimed device and would not function and operate in any different or significant way. Absent showings of unexpected results, criticality, or significance to requiring that the first sample supply valve and [the] sample injector [be] directly connected other than to provide a means for the controllable introduction of a sample to the device, such a claim limitation is considered a matter of choice and would be obvious to one of ordinary skill in the art at the time of the filing of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Alternatively, YAMASHITA is deficient in disclosing the claimed first sample supply valve to which a first pump and sample injector are directly connected. ITO teaches a sample injection device for use in preparing a sample for analysis comprising a sample injection section 113 comprising a pump 202 that delivers a solvent 201, a syringe pump 204 that draws sample from a container 110, and a sample loop 206 that retains extracted sample all directly wherein the sample supply module includes a first sample supply valve to which a first pump and sample injector are directly connected; p0028; FIG. 2). Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to substitute one module for another with the same predictable result, i.e., the delivery of sample to the fractionation module (MPEP §2143.01 B).

    PNG
    media_image2.png
    1027
    1550
    media_image2.png
    Greyscale

While YAMASHITA discloses a number of elements that collectively can be considered a sample supply module, YAMASHITA is deficient in disclosing that the first sample supply valve comprises a first sample inlet port, a first sample outlet port, a first solvent inlet port, a first solvent outlet port, and a first sample storage loop in the instantly claimed configuration.
	However, various types of sample supply modules are known in the art, and one of ordinary skill in the art at the time of the filing of the invention would find it obvious to substitute one module for another with the same predictable result, i.e., the delivery of sample to the fractionation module. For example, ITO teaches a sample injection section 113 comprising a pump 202 that delivers a solvent 201, a syringe pump 204 that draws sample from a container 110, and a sample loop 206 that retains extracted sample all connected to a switching valve 207 (i.e., wherein the first sample supply valve includes a first sample inlet port directly connected to the sample injector; a first sample outlet port; a first solvent inlet port directly connected to the first pump; a first solvent outlet port; a first sample storage loop connection port and a second sample storage loop connection port to which two ends of a sample storage loop are each connected; p0028; FIG. 2). The claim would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).
the first sample outlet port is provided adjacent to the first sample inlet port or that the first solvent outlet port is provided adjacent to the first solvent inlet port, these configurations are considered rearrangements of parts that one of ordinary skill in the art at the time of the filing of the invention would have found obvious. Absent showings of significance or unexpected results, the claimed relative locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
YAMASHITA further discloses switching valve 22 is connected to switching valve 12 via flow paths L11 and L12, first analysis column 18, and fractionation flow path 24 (i.e., a second sample inlet port, a second sample outlet port… connected to the first fractionation valve, and a sample separation column having two ends; p0057-0058). While YAMASHITA is deficient in explicitly disclosing that the second sample inlet port is connected to the first solvent outlet port, the second sample outlet port being provided adjacent to the second sample inlet port, or that the two ends of the sample separation column are each connected to the second sample inlet port and the second sample outlet port, so that the separated sample is eluted at the second sample outlet port, these configurations are considered rearrangements of parts that one of ordinary skill in the art at the time of the filing of the invention would have found obvious. Absent showings of significance or unexpected results, the claimed relative locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
Regarding the preamble, “a device for fractionation and concatenation of samples in a time-based sequential order based on set unit fractionation intervals”, because the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention (rather than any distinct definition of any of the claimed invention’s limitations), the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
Finally, the limitations “in a state that the first sample storage loop connection port and the second sample storage connection port are each connected to the first sample inlet port and the first sample outlet port, the sample is stored in the sample storage loop”, “in a state that the first sample storage loop connection port and the second sample storage loop connection port are each connected to the first solvent inlet port and the first solvent outlet port, the first solvent is injected into the sample storage loop to supply the sample to the second sample supply valve”, and “the In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 3, as applied to the rejection of Claim 1, YAMASHITA further discloses the distribution valve 26a in fractionation flow path 24 is connected to the switching valve 22 via flow path L9 (i.e., wherein the first fractionation valve includes the fraction inlet port; p0057; FIG. 1). Connected to the distribution valve 26a are the isolation portions 25a to 25e (i.e., a plurality of first fraction storage loop connection ports provided adjacent to the fraction inlet port, each connected to one end of the plurality of fraction storage loops; p0057; FIG. 1). YAMASHITA further discloses that during fractionation, the distribution valve 26a switches between isolation portions to store the eluted fraction in the appropriate isolation portion (i.e., a first connecting channel connecting the fraction inlet port and one of the plurality of first fraction storage loop connection ports; p0070). Similarly, the distribution valve 26b of the fractionation flow path 24 is connected to the switching valve 22 via flow path L10 and is also connected to the other ends of the isolation portions 25a to 25e (i.e., wherein the second fractionation valve includes a plurality of second fraction storage loop connection ports to which the other end of the plurality of fraction storage loops is each connected, a fraction outlet port; p0057); during fractionation, the distribution valve 26b also switches between isolation portions (i.e., a second connecting channel connecting the fraction outlet pot and one of the plurality of second fraction storage loop connection ports; p0070).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEHMANN et al. (WO 2007012445 A2; machine translation provided). LEHMANN discloses a similar device, comprising a chromatograph having sample storage loops for separately storing samples in multiple storage loops 1010, 1020 (FIG. 2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777